In an action to recover damages for breach of contract, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Dutchess County (Hillery, J.), dated June 22, 2001, as granted that branch of the motion of the defendant Indotronix International Corp. which was to dismiss the complaint insofar as asserted against it, and granted the motion of the defendant Mandava which was to dismiss the complaint insofar as asserted against him.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
The Supreme Court properly dismissed the complaint (see Sabetay v Sterling Drug, 69 NY2d 329; Murphy v American Home Prods. Corp., 58 NY2d 293; Weiner v McGraw-Hill, Inc., 57 NY2d 458). The documentary evidence established that the plaintiff was suspended from the practice of law throughout his employment with the defendant Indotronix International Corp. (see CPLR 3211 [a] [1]). Accordingly, the plaintiff fails to qualify for the narrowly tailored exception to the at-will employment doctrine enunciated by the Court of Appeals in Wieder v Skala (80 NY2d 628). Ritter, J.P., O’Brien, Krausman and Adams, JJ., concur.